Title: From George Washington to Major General William Heath, 14 September 1779
From: Washington, George
To: Heath, William


        
          Dr Sir
          Head Quarters—West-point 14th Septr 1779.
        
        It is my intention that General Nixon shall form a junction with General Howe at Pines’ bridge Croton River. This you will communicate to him, and send to Genl Howe to know, when he espects to be there; and let General Nixon begin his march so as to arrive there nearly at the same time with him. You will give General Nixon your instructions accordingly, and advise him to be cautious in his march lest the enemy at Kings ferry should attempt any stroke upon him which however is not very probable. I am Dr Sir your most obt servt
        
          Go: Washington
        
        
        
          P.S. I have written to General Howe on this subject yesterday. When Gen: Nixon moves you will provide for the security of your own camp by proper pickets &c.
        
      